IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1195
                              Filed January 9, 2020


IN THE INTEREST OF M.H.,
Minor Child,

K.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.




      Daniel J. McGinn of McGinn, Springer & Noethe, Council Bluffs, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Roberta J. Megel of State Public Defender Office, Council Bluffs, attorney

and guardian ad litem for minor child.




      Considered by Bower, C.J., and May and Greer, JJ.
                                         2


BOWER, Chief Judge.

       A mother appeals the juvenile court decision terminating her parental rights.

She claims the evidence does not support the grounds for termination and the

court should have granted her additional time to achieve reunification with the

child. We find sufficient evidence supports a ground for termination, an extension

is not warranted, and termination is in the best interests of the child. We affirm.

       I.     Background Facts & Proceedings

       K.H. is the mother of M.H., who was born in 2018. The child was removed

from the mother’s care on June 24, 2018, after the mother’s paramour caused

visible bruising on the infant. The mother called the police and reported her

paramour’s actions. The child was removed due to concerns the paramour would

return to the mother’s home.

       On August 8, the mother participated in a substance-abuse and mental-

health evaluation. In her evaluation, the mother disclosed marijuana, alcohol, and

cocaine use during the prior three years.       She was diagnosed with a “mild

substance use disorder” relating to marijuana and a screening test revealed a “low

probability” of a substance use disorder. She was tested for illegal substances,

which came back negative. The mental-health portion of the evaluation indicated

a moderate probability of an adjustment disorder. The evaluator recommended

outpatient treatment for both substance-abuse and mental-health therapy.

       On August 13, the court adjudicated the child in need of assistance (CINA).

At the adjudication hearing, the court ordered the mother to “participate in family

safety, risk, and permanency services” (FSRP), submit to random drug screens,
                                         3


and obtain a substance-abuse evaluation if she tested positive for illegal

substances. The child was placed with a foster family.

       The mother obtained a no-contact order, which the paramour violated

multiple times during the CINA proceedings. The paramour had assaulted the

mother in the past. The mother entered into a residential domestic-abuse program

at Phoenix House, where she participated in therapy and she progressed to semi-

supervised visits

       Following a dispositional hearing in September, the court ordered a

psychological evaluation, and the department of human services (DHS)

recommended intensive therapy.       The court noted the mother was “actively

participating in services required of this court” but was struggling with healthy

relationships.

       In November, the mother walked out of Phoenix House without notifying

anyone where she was going. DHS returned her visits to being fully-supervised.

The mother returned briefly to Phoenix House in December, but she was

discharged due to her absence.

       In December, the court ordered another substance-abuse evaluation and

the psychological evaluation.1 The court ordered the mother to submit to random

drug screens. DHS scheduled the mother for eleven drug screens from December

to April. The mother did not submit to any testing. She testified she never received

notice of the testing, denying having received any texts or a letter from the DHS


1 The mother testified at the termination hearing that she could not afford the
evaluation and substance-abuse assessment, but she did not inform DHS or the
court of any lack of insurance nor did she seek assistance to pay for the required
evaluations and therapy.
                                          4


worker about the testing. She did not reach out to DHS or her FSRP worker to ask

about complying with the court’s order.

       The mother moved several times after leaving Phoenix House in November,

finally obtaining her own apartment in Omaha in May 2019. She did not take steps

at any time after moving to Omaha to begin the interstate placement paperwork

necessary for the child to return to her. The mother did not attempt to arrange to

complete a domestic-abuse program or set up mental-health or substance-abuse

therapy after leaving Phoenix House.

       The mother obtained part-time employment in Omaha in November 2018.

At the time of the termination hearing, she was to begin training for a full-time

position the next week and would acquire health insurance through her employer.

       On July 10, the court terminated the mother’s rights pursuant to Iowa Code

section 232.116(1)(e), (h), and (l) (2019).2 She appeals.

       II.    Standard of Review

       We review termination-of-parental-rights cases de novo. In re A.B., 815
N.W.2d 764, 773 (Iowa 2012). There must be clear and convincing evidence of

grounds for termination under section 232.116(1) to uphold an order for termination

of parental rights. In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). Clear and

convincing evidence means there are “no serious or substantial doubts as to the

correctness [of] conclusions of law drawn from the evidence.” Id. (citation omitted).

The paramount concern in termination proceedings is the best interests of the

child. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).


2The court also terminated the parental rights of any potential father. That decision
has not been appealed.
                                         5


       III.   Analysis

       The mother claims clear and convincing evidence does not support any of

the three grounds for termination of her parental rights. She also requests an

extension of time to work toward reunification and claims termination is not in the

best interests of the child.

       A.     Grounds for termination.       First, we agree with the mother the

evidence does not support termination under paragraph “l.” For termination to

occur under paragraph “l,” in addition to a CINA adjudication and removal from the

parent’s custody, the court must find the parent “has a severe substance-related

disorder” presenting a danger to the parent or others based on prior acts and the

child cannot be returned within a reasonable period of time.             Iowa Code

§ 232.116(1)(l). The evidence in the record does not establish the mother has a

“severe substance-related disorder.” Under all the circumstances of this case, the

State has not proved this subsection by clear and convincing evidence.

       However, “[o]n appeal, we may affirm the juvenile court’s termination order

on any ground we find supported by clear and convincing evidence.” D.W., 791

N.W.2d at 707. Termination under paragraph “h” requires the child be three years

old or younger, adjudicated CINA, removed from the parents for at least six of the

last twelve months with any trial period with the parent under thirty days, and

unable to be returned to the parent’s custody at the time of the hearing. Iowa Code

§ 232.116(1)(h). The first three elements are undeniably met here. The mother

challenges the fourth element, claiming the child can be immediately returned to

her custody and care.

       In determining termination to be appropriate, the court stated,
                                         6


       [The mother] has failed to remove continuing issues regarding her
       mental health, substance abuse and domestic abuse. [K.H.] shows
       a complete inability to recognize the dangers others pose to her and
       her child. She had a year to remove herself from the circumstances
       that brought her before this court. She shows a total lack of
       understanding and disregard for her child’s health, safety and
       wellbeing.

       The mother has known since August 2018 of her need for mental-health

and substance-abuse therapy and has made no effort to pursue either on her own.

Despite the domestic-abuse history of herself and the child, she did not complete

any domestic-abuse program. She did not follow through with requested drug

screens. She was not consistent in attending visitation until the last months before

the termination. She has not sought to have any of her homes or companions

approved by DHS to be around the child.

       In other words, clear and convincing evidence shows the child cannot be

safely returned to her care at the present time.

       B.     Six-month extension. The court also determined an extension was

not warranted, stating:

       The same problems that precipitated the child’s removal from his
       parent’s care—untreated chemical dependency, untreated mental
       health problems, lack of appropriate housing and employment,
       minimal compliance, criminal activity, incarceration, and lack of
       verification or commitment, failure to protect—exist after over a year
       of services. The parents have shown that they are not prepared to
       care for their child. There is no evidence that giving them additional
       time to address their problems would be fruitful in the near future.

We do note some of the listed issues—lack of appropriate housing and

employment, criminal activity, and incarceration—clearly do not relate to the

mother. We applaud the progress the mother has made in obtaining employment

and housing. But her lack of effort in pursuing any type of therapy or utilizing
                                            7


offered services—even when told reunification with her child depended on

compliance with the court’s orders for evaluation and treatment—is very

concerning. The mother is still learning how to be an adult.

       “Children simply cannot wait for responsible parenting. . . . [Parenting] must

be constant, responsible, and reliable.” In re L.L., 459 N.W.2d 489, 495 (Iowa

1990). The legislature established the time frame for a parent to demonstrate the

child can be entrusted to their care—in the case of a child under four years old,

that time frame is six months. See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014).

Moreover, to grant an extension of time, the court must be able to “enumerate the

specific factors, conditions, or expected behavioral changes” providing a basis to

determine the child will be able to return to the parent at the end of the additional

six months. Iowa Code § 232.104(2)(b). Based on the mother’s past behavior, we

cannot say another six months would eliminate the need for removal. We find a

six-month extension is not warranted.

       C.     Best interests of the child. The mother claims termination of her

parental rights is not in the best interests of the child.

       When considering whether parental rights should be terminated, we “shall

give primary consideration to the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.” Id. § 232.116(2). This consideration

may also include “the ability of the parent to properly care for the child and the

presence of another family to provide the care.” D.W., 791 N.W.2d at 708. “It is

well-settled law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping someday a
                                         8


parent will learn to be a parent and be able to provide a stable home for the child.”

A.M., 843 N.W.2d at 112 (citation omitted).

       The child has been in the care of the foster family since infancy. “[P]atience

with parents can soon translate into intolerable hardship for their children.” J.E.,

723 N.W.2d at 800. M.H. deserves permanency. We find termination is in the

child’s best interests. We therefore affirm.

       AFFIRMED.